DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 4, 6-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mather (US Patent 4662104) in view of Bowman (US PGPUB 2008/0260683).
Regarding claim 1, Mather teaches a tick control tube (Abstract; Fig. 1) comprising: a carrier member (tubular body 21; Fig. 1); and a
 bedding medium (fibrous material 26; Fig. 2) impregnated with an acaricide (permethrin; Col., lines 3-5) but does not teach an oral deterrent.
Bowman teaches tick control (Abstract) comprising an oral deterrent (denatonium benzoate, para [0034]).
	It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the oral deterrent denatonium benzoate, as taught by Bowman, to the tick control tube of Mather since it is a bittering agent which is distasteful to people but not to rodents and which minimizes the risk of accidental consumption by humans, as recognized by Bowman (para [0034]).
Regarding claim 2, Mather in view of Bowman teaches the limitations of claim 1 and further teaches wherein the carrier member is a cardboard tube (Mather – tubular body 21 can be made of wax-coated cardboard; Col. 4, lines 42-44).
Regarding claim 3, Mather in view of Bowman teaches the limitations of claim 1 and further teaches wherein the bedding medium is a fibrous material comprising at least one of a fibrous natural material or a fibrous polymer material (Mather - fibrous material 26 can be cotton; Col. 3-4, lines 66-2).
Regarding claim 4, Mather in view of Bowman teaches the limitations of claim 3 and further teaches wherein the fibrous material is one of a cotton material (Mather - fibrous material 26 can be cotton; Col. 3-4, lines 66-2).
Regarding claim 6, Mather in view of Bowman teaches the limitations of claim 3 and further teaches wherein the acaricide is permethrin (Mather - permethrin; Col., lines 3-5) and the oral deterrent is a compound of denatonium (Bowman - denatonium benzoate, para [0034]).
Regarding claim 7, Mather in view of Bowman teaches the limitations of claim 6 and further teaches wherein the oral deterrent is denatonium benzoate (Bowman - denatonium benzoate, para [0034]).
Regarding claim 11, Mather in view of Bowman teaches the limitations of claim 1 and further teaches wherein the acaricide is permethrin (permethrin; Col., lines 3-5).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mather in view of Bowman as applied to claims 1 - 4, 6-7 and 11 above, and further in view of Henning (US Patent 1980754).
Regarding claim 5, Mather in view of Bowman teaches the limitations of claim 4 and further teaches the fibrous material (Mather - fibrous material 26 can be cotton; Col. 3-4, lines 66-2) but does not teach entangled filaments.
Henning teaches an insect trap (Figs. 1-2) wherein the fibrous material comprises entangled filaments (see Fig. 1 wherein the cotton 11 is entangled within drum 5; Page 1, lines 60-68).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided entangled cotton filaments, as taught by Bowman, to the tick control tube of Mather, as modified, since the structure of the filaments will act to entangle any insects which may come into contact with it and be unable to escape, as recognized by Henning (Page 1, lines 64-68).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mather in view of Bowman as applied to claims 1 - 4, 6-7 and 11 above, and further in view of Karl (US PGPUB 20050132500).
Regarding claim 8, Mather as modified teaches the limitations of claim 7 and further teaches wherein the bedding medium is a cotton-based material (Mather - fibrous material 26 can be cotton; Col. 3-4, lines 66-2), the permethrin is in a concentration on the bedding medium (Mather - fibrous material 26 is impregnated with permethrin; Col. 4, lines 3-5) and the denatonium benzoate is in a concentration of about 0.0001% to about 0.010% (Bowman – denatonium benzoate is in a concentration of 1-200ppm (~0.000001 – 0.0002%); para [0034]) on the bedding medium (Mather – fibrous material 26).
Mather as modified does not teach the permethrin is in a concentration of about 7% to about 8%.
Karl teaches a method for tick control wherein permethrin is in a concentrations on fabric of about 7% to about 8% (permethrin may be in a concentration of between 3 – 20%; Paras [0147 & 0149]).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided permethrin in a concentration of about 7-8%, as taught by Karl, to the bedding medium of Mather, as modified, since this range is range is suitable for application to fabric material, as recognized by Karl (para [0147]).
Regarding claim 9, Mather as modified teaches the limitations of claim 7 and further teaches wherein the bedding medium is a cotton- based material (Mather - fibrous material 26 can be cotton; Col. 3-4, lines 66-2), the permethrin is in a concentration on the bedding medium (Mather – fibrous material 26) of about 7% to about 8% (Karl - permethrin may be in a concentration of between 3 – 20%; Paras [0147 & 0149]) and the denatonium benzoate is in a concentration of about 0.00005% to about 0.0002% (Bowman – denatonium benzoate is in a concentration of 1-200ppm (~0.000001 – 0.0002%); para [0034]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mather in view of Bowman as applied to claims 1 - 4, 6-7 and 11 above, and further in view of Kijlstra (US PGPUB 20150098975).
Regarding claim 10, Mather as modified teaches the limitations of claim 1 and further teaches wherein the bedding medium (Mather - fibrous material 26; Fig. 2) impregnated with a solution the acaricide (Mather - permethrin; Col., lines 3-5), the oral deterrent (Bowman - denatonium benzoate, para [0034]) but does not teach a volatile carrier medium, and the volatile carrier medium is removed by one of a mechanical or a thermal treatment process.
Kijlstra teaches an insecticidal solution (Abstract) comprising: an acaricide (permethrin; para [0046]), an oral deterrent (bittering agents; para [0061]) and a volatile carrier medium (nonaqueous solvent, such as alcohol; para [0034]), and the volatile carrier medium is removed by one of a mechanical or a thermal treatment process (a nonaqueous solvent, such as alcohol, can evaporate during a drying step; para [0098]).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided alcohol and the step of removing the alcohol by drying, as taught by Kijlstra, to the tick control tube of Mather, as modified, since the alcohol is useful as a nonaqueous solvent which can later be removed as it is a non-active ingredient in the insecticidal solution, as recognized by Kijlstra (para [0098]) and as understood by one of ordinary skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art additionally included is related to types of insect control devices or solutions which share similarities to those described in the current application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.B./Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643